United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1985
Issued: May 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 29, 2011 appellant filed an appeal from a May 25, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.2
ISSUE
The issue is whether appellant established a left rotator cuff tear causally related to his
federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence for the first time on appeal. The Board’s
jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision. Therefore,
this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1); Dennis E. Maddy, 47 ECAB
259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

On appeal appellant contends that OWCP accepted a prior claim for right rotator cuff tear
and argued that his current condition is a consequential injury resulting from the prior right
rotator cuff tear.
FACTUAL HISTORY
On March 16, 2011 appellant, then 53 years old, filed a claim for an occupational disease.
He listed the nature of his disease or illness as left shoulder rotator cuff tear, claiming it was a
consequential injury. When asked to explain the relationship to his employment, appellant
indicated that he had surgery on his right shoulder rotator cuff and consequently the left rotator
cuff now has a tear. In an accompanying statement, he indicated that in November 2010 his right
shoulder started to hurt. Appellant saw Dr. James C. Cohen, a Board-certified orthopedic
surgeon, who gave him a shot to relieve the pain in December 2010, but after three months the
pain was just as intense as before. He stated that a magnetic resonance imaging (MRI) scan
showed rotator cuff tear to his left shoulder and that Dr. Cohen decided that the tear had to be
repaired. In further support of his claim, appellant submitted a note from Dr. Cohen indicating
that he was scheduled for surgery due to a left rotator cuff tear on March 17, 2011 and was to be
off work effective March 9, 2011.
By letter dated March 30, 2011, OWCP asked appellant to submit further information. In
response, appellant submitted notes and reports from Dr. Cohen dated December 3, 2010 through
April 15, 2011. Dr. Cohen indicated in his December 3, 2010 report that he previously
performed a right rotator cuff repair on appellant’s right shoulder and that his right shoulder was
doing great,3 but that for the past few months he has been complaining of pain around the
anteriolateral aspect of the left shoulder. At that time he diagnosed impingement syndrome and
noted that appellant may or may not have a rotator cuff tear. Dr. Cohen tried a subacromial
injection which offered some relief, but appellant’s pain returned. In a March 8, 2011 report, he
indicated that he reviewed appellant’s MRI scan and that appellant had a massive tear with
retraction of his supraspinatus to the level of his glenoid. Dr. Cohen also noted degenerative
changes of his acromioclavicular joint and a large rotator cuff tear. He completed a report of
operation noting that on April 11, 2011 appellant underwent an open left rotator cuff repair and
acromioplasty and by report of April 15, 2011, he indicated that appellant was still having pain
but overall was doing very well. Dr. Cohen ordered continuous passive motion therapy for home
use.
By decision dated May 25, 2011, OWCP denied appellant’s claim as it found that the
medical evidence did not demonstrate that the claimed condition was related to the established
work events.

3

The Board notes that surgery for the right shoulder was performed on March 29, 2008.

2

LEGAL PRECEDENT
An employee seeking compensation under FECA4 has the burden of establishing the
essential elements of his claim by the weight of the reliable, probative and substantial evidence,5
including that he is an “employee” within the meaning of FECA6 and that he filed his claim
within the applicable time limitation.7 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.8 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.9
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.10
When the primary injury is shown to have arisen out of and in the course of employment,
every natural consequence that flows from the injury likewise arises out of the employment,
unless it is the result of an independent intervening cause.11 Once the work-connected character
of an injury has been established, the subsequent progression of that condition remains
compensable so long as the worsening is not shown to have been produced by an independent
nonindustrial cause. An employee who asserts that a nonemployment-related injury was a
consequence of a previous employment-related injury has the burden of proof to establish that
such was the fact.12
ANALYSIS
OWCP denied appellant’s claim as it found that although he established the claimed
employment factors and, although he established that a medical condition had been diagnosed,
4

5 U.S.C. §§ 8101-8193.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

6

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
see 5 U.S.C. § 8101(1).
7

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

8

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

9

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

10

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

11

K.R., Docket No. 11-391 (issued December 21, 2011).

12

See Kathy A. Kelley, 55 ECAB 206 (2004); Carlos A. Marerro, 50 ECAB 170 (1998).

3

he had not submitted medical evidence sufficient to establish that the medical condition was
causally related to any accepted work events.
The Board primarily notes that although OWCP indicated that appellant had established
an accepted work event, there is no evidence in the record with regard to what factors of federal
employment caused his injury. Appellant never describes his work duties nor does he indicate
any activities that he alleged caused his injury. Accordingly, his claim failed to provide evidence
of a compensable employment factor.
The Board also finds that OWCP properly denied appellant’s claim for failing to establish
a causal relationship between any factors of his federal employment and his left rotator cuff tear.
In support of his claim, appellant submitted medical reports from his treating physician,
Dr. Cohen, who noted that he had a large rotator cuff tear in his left shoulder, that on April 11,
2011 he performed a left rotator cuff repair and acromioplasty, and that, as of April 15, 2011,
appellant was still having pain but was doing well overall. Dr. Cohen, though, never related this
injury to appellant’s federal employment. Although he did note that he had previously
performed a right rotator cuff repair, he never indicated that appellant’s left rotator cuff tear was
related to the right rotator cuff repair nor that the previous surgery had been work related.
Accordingly, appellant did not submit medical evidence establishing that his left rotator cuff
injury was causally related to his federal employment or was a consequential injury.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was caused by his employment or that it was an
aggravation of a prior employment injury is sufficient to establish causal relationship.13 As
appellant has not submitted medical evidence establishing a causal relationship between his
federal employment and his left rotator cuff injury, OWCP properly denied his claim.
Appellant contends on appeal that this is a consequential injury related to his prior right
shoulder injury. He claims it did not have to occur during his employment to be compensable.
As previously noted, appellant provided no medical evidence that OWCP had previously
accepted his claim for a right rotator cuff injury. Accordingly, his arguments on appeal are
without merit.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that his left rotator cuff tear was causally
related to his federal employment.

13

M.P., Docket No. 11-1194 (issued February 23, 2012); Walter D. Morehead, 31 ECAB 188 (1986).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 25, 2011 is affirmed, as modified.
Issued: May 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

